Citation Nr: 0021628	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  







REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  He died in February 1987.  His decorations included 
the Combat Infantryman Badge and the Purple Heart Medal with 
Oak Leaf Cluster.  He participated in campaigns in the 
Ardennes, the Rhineland, and Central Europe.  The appellant 
is his widow.  

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death on the ground that the law barred claims for 
service connection for deaths resulting from alcohol abuse.  
The appellant initiated a timely appeal of this 
determination, but in a decision dated in October 1998, the 
Board of Veterans' Appeals (Board), after finding that new 
and material evidence had been submitted to reopen the claim, 
denied the claim on the merits.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in December 1999, the Court adopted the joint 
motion of the parties, vacated that part of the Board's 
decision that denied service connection for cause of death on 
the merits, and remanded the matter to the Board for further 
proceedings consistent with the joint motion.  Copies of the 
Court's Order and the joint motion have been placed in the 
claims file.  

In March 2000, the Board wrote to the appellant and afforded 
her the opportunity to submit additional argument and 
evidence in support of her appeal.  The appellant submitted a 
response dated in June 2000.  Her representative submitted 
also a written argument dated in July 2000 in support of the 
appeal.  

The matter is now before the Board for further appellate 
consideration.  


REMAND

The record shows that the veteran died in the emergency room 
of a private hospital in February 1987 at the age of 64 from 
ventricular fibrillation due to cardiac arrhythmia as a 
consequence of hypertension with congestive cardiomyopathy.  
It does not appear that an autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for residuals of shell fragment wounds of the right 
pelvic girdle and right thigh region, rated 40 percent 
disabling; neuritis of the posterior femoral cutaneous nerve, 
rated 10 percent disabling; residuals of a shell fragment 
wound of the right leg, rated 10 percent disabling; tinnitus 
aurium, rated 10 percent disabling; and residuals of a shell 
fragment wound of the left lower extremity, rated 
noncompensably disabling.  A combined service-connected 
evaluation of 60 percent had been in effect since August 
1961.  

The appellant's claim for service connection for the cause of 
the veteran's death was initially denied by a rating decision 
dated in May 1987, which the appellant did not appeal.  Her 
claim for service connection for cause of death was again 
denied in a rating decision dated in May 1996, which again 
she did not appeal.  The appellant's application to reopen 
her claim for service connection for the cause of the 
veteran's death was received in April 1997.  

The Board takes the view that in vacating the Board's 
decision on the merits, the Court left in place the Board's 
finding that new and material evidence was received to reopen 
the claim and that that evidence rendered the claim well 
grounded.  See Hensley v. West, 212 F.3d 1255, 1262 (2000) 
(threshold requirement for a well-grounded claim is 
"uniquely low" and the emphasis in "vast majority of 
cases" will be on the merits of the claim).  It follows that 
VA has a duty to assist the appellant in developing facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West Supp. 2000); 38 C.F.R. § 3.312 (1999).  

However, amendments made by section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, 104 Stat. 1388, 1388-351, which are applicable to claims 
filed after October 31, 1990, preclude the payment of 
compensation benefits for disability that is a result of the 
veteran's abuse of alcohol or drugs (substance-abuse 
disability).  

The essence of the joint motion in this case was that in 
denying service connection for the cause of the veteran's 
death, the Board failed to take into account the decision of 
the Court in Barela v. West, 11 Vet. App. 280, 283 (1998), 
which held that while compensation benefits were not payable 
for disability resulting from the abuse of alcohol or drugs, 
service connection was not precluded for a substance-abuse 
disability.  

However, a subsequent precedent opinion of the VA General 
Counsel, which was cited in the joint motion, held that the 
amendments made by section 8052 of OBRA preclude direct 
service connection of a substance-abuse disability for 
purposes of all VA benefits, including dependency and 
indemnity compensation.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(1999).  However, the General Counsel held that the 
amendments do not preclude service connection under 38 C.F.R. 
§ 3.310(a) of a substance abuse disability that is 
proximately due to or the result of a service-connected 
disease or injury.  Finally, the General Counsel pertinently 
held that VA may grant dependency and indemnity compensation 
to a veteran's survivors based on the veteran's death from a 
substance-abuse disability secondarily service connected 
under 38 C.F.R. § 3.310(a).  (In the same precedent opinion, 
the General Counsel also indicated that if a veteran had 
never established service connection for a substance-abuse 
disability, then that disability could not form the basis of 
a grant of dependency and indemnity compensation under 
38 U.S.C.A. § 1318 on a claim filed after October 31, 1990, 
because the veteran would not have been in receipt of, or 
entitled to receive compensation for that disability when he 
died.  Moreover, section 8052's prohibition on the payment of 
disability compensation for a substance-abuse disability, 
applicable to claims filed after October 31, 1990, would 
preclude a survivor from establishing the veteran's 
hypothetical entitlement for purposes of a dependency and 
indemnity compensation claim.)  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  

The appellant essentially contends that the veteran suffered 
from a form of post-traumatic stress disorder as a result of 
his combat experiences that caused him to self medicate with 
excessive consumption of alcohol leading to the development 
of his cardiovascular disease and death.  The veteran's 
service records show that prior to being wounded in action, 
he was a squad leader in combat with the 18th Infantry 
Regiment, 1st Infantry Division, a record of service 
consistent with the appellant's contentions.  See 38 C.F.R. 
§ 3.303(a) (1999) (service connection must be considered on 
the basis of the places, types and circumstances of the 
veteran's service as shown by his service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence).  

A statement dated in March 1997 by Yong Jae Song, M.D., the 
veteran's last treating physician, was received in April 
1997.  The treating physician stated that the veteran had 
been under his care from April 1982 until he expired in 
February 1987 due to ventricular fibrillation.  He reported 
that he treated the veteran during that time period for 
congestive cardiomyopathy, hypertension, and cardiac 
arrhythmia that were most likely due to his heavy alcohol 
consumption.  The treating physician stated that it was his 
professional opinion that the veteran's heavy alcohol 
consumption was related to his experiences during military 
service.  

However, under the precedent opinion of the General Counsel 
cited above, service connection may not be granted on a 
direct incurrence basis for a substance-abuse disability.  
Service connection may only be granted if the veteran's 
alcohol abuse is shown to have been due to a service-
connected disability.  In her statement dated in June 2000, 
the appellant claimed that on many occasions while they were 
sleeping, the veteran would awaken and grab her by the throat 
as if she were a German soldier and he were in combat.  On at 
least one occasion, she said, he left finger marks on her 
throat.  She also stated that the veteran missed many days of 
work during his life, apparently due to his alcohol abuse, 
and that she had to go to work outside the home in order to 
support her children and her spouse.  

In July 2000, the appellant's representative argued that 
although the veteran was never diagnosed with post-traumatic 
stress disorder, his behavior following his separation from 
service "was very much in keeping with suffering from 
PTSD."  The representative referred to the evidence 
contained in the appellant's statement of June 2000 and 
contended that the veteran's inability to sustain employment 
throughout his married life was indicative of post-traumatic 
stress disorder.  The representative maintained that the 
veteran use alcohol excessively to self medicate due to his 
combat experiences, even after his physician had told him 
that it would jeopardize his health.  The representative 
pointed to the opinion of the treating physician attributing 
the veteran's alcohol abuse to service as evidence that 
service connection for the cause of death was warranted.  

However, the treating physician is not a psychiatrist and did 
not attempt to render a psychiatric diagnosis to account for 
the veteran's alcohol abuse.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (medical professional not competent to 
offer opinions outside the scope of his expertise).  
Moreover, the appellant and the appellant's representative, 
as lay persons, are not competent to render a diagnosis or to 
offer a medical opinion attributing a disability to service 
or to an incident of service origin, as this requires medical 
expertise.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The appellant is, 
of course, competent to describe any symptoms that she 
observed.  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

In view of the foregoing, and in accordance with the Court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:  

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  In addition, the RO should request 
that the appellant identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran at 
any time since his last treatment by VA 
in April 1963.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant that are not currently of 
record.  This should specifically include 
all medical records supporting the grant 
of disability benefits to the veteran by 
the Social Security Administration (SSA) 
in October 1978 and any medical evidence 
generated by SSA when it requested that 
the veteran undergo reexamination in 
March 1982.  If any records are 
unavailable, this fact should be clearly 
noted in the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, and regardless of whether any 
additional evidence can be obtained, the 
claims file should be reviewed by a 
psychiatrist.  The psychiatrist is 
requested to review the record in detail, 
including all of the statements of the 
appellant, and render an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that during his 
life, the veteran abused alcohol due to a 
psychiatric disorder that can be linked 
to service, including his combat service 
during World War II.  A complete 
rationale should be given for any 
opinions or conclusions expressed.  

4.  Then, the RO should review the record 
and readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death on the 
merits.  

5.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 



